ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-005280-13 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted limited to defendant’s challenge to the imposition of his sentence on Count 1, aggravated manslaughter, and as to that issue the judgment is summarily reversed, and the matter is remanded to the trial court for the entry of an amended judgment of conviction that merges Count 1, aggravated manslaughter, with Count 2, murder. Jurisdiction is not retained.